cat . . :
»” AO 245B (Rev. 02/08/2019} Judgment in a Criminal Petty Case (Modified)

UNITED STATES DISTRICT COURT JUL 29 2019
SOUTHERN DISTRICT OF CALIFORNIA : :

~ United States of America
y.

- Adalid Villalobos-Roman

REGISTRATION NO. 86722298

THE DEFENDANT:
XX pleaded guilty to count(s) bof Complaint

 

 

   

sf | Page | of |

- CLERK,US. DISTRICT COURT -
JUDGMENT] ERA ERMINE oe

(For Offenses. Committed Un or Alter November T;T

 

 

 

Case Number: 3:19-mj-22964

‘Michael L. Crowley

Defendant's Attorney .

 

CL] was found guilty to count(s) -

 

after a plea of not guilty,.

Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):.

Title & Section N ature of Offense oo
8: 1325 - ILLEGAL ENTRY (Misdemeanor) :

O The defendant has been found not guilty on count(s)

Count Number(s)
oe

 

dismissed on the motion of the United States.

 

C1 Count(s)

oo IMPRISONMENT
a ‘The defendant: is hereby committed to the custody of the United States Bureau of Prisons to be

imprisoned for a term of: .

| Kromsewve es se

wl ‘Assessment: $10 WAIVED x Fine: WAIVED

days |

Ki Court recommends USMS, ICE or DHS or other attesting agency return all property and all documents i in
the defendant’s possession at the time of arrest upon their deportation or removal.
CT Court tecommends defendant be deported/removed with relative, ___ charged in case

 

ITIS ORDERED that the defendant shall notify the United States “Attomey for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and .
United States Attorney of any material change in the defendant's economic circumstances.

 

 

Friday, July 26, 2019
Date of Imposition of Sentence
Received LEE. WE, - oO Michae f J. S eng

DUM a _ HONORABLE MICHAEL J. SENG
| . | _ UNITED STATES MAGISTRATE JUDGE

~ Clerk’s Office Copy

3:19-mj-22964

 

 
